DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 01/13/2022.
EXAMINER'S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with PAUL J. URBANSKI on 01/19/2022.
The application has been amended as follows: 
(A) 	Please, strike out lines 2-3 of claim 1, as follows:
“a reference generation module, configured to produce a first reference output having a first temperature dependent non-linear component; and”
(B) 	Please, amend claim 1, as follows:
“a circuit for producing a reference output, comprising:
a base-emitter voltage generator of a reference generation module, configured to generate a first reference output having a first temperature dependent non-linear component; and
a non-linearity compensation module including a delta base-emitter voltage generator configured to generate a delta base-emitter voltage as a second reference output having a second temperature dependent non-linear component, wherein the delta base-emitter voltage generator is configured to receive a proportional to absolute temperature, PTAT, current and a zero change to absolute temperature, ZTAT, current;
wherein the base-emitter voltage generator of the reference generation module and the delta base-emitter voltage of the non-linearity compensation module are coupled together such that the first and second reference outputs generate the circuit reference output, and such that the delta base-emitter voltage provides the PTAT current 
(C) 	Please, cancel Claim 4.
Allowable Subject Matter
3. 	Claims 1-3, 5-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  Mouret et al. (US Pat 10890935, NOTE- Reference filing date is from 02/22/2019, which has a foreign Pat EP 19305073 dated from 01/21/2019. Where both date priors to Applicant’s priority date, which is 12/02/2019) teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) a circuit for producing a reference output (Fig. 2, 8; Vref), comprising: a base-emitter voltage generator of a reference generation module (Fig. 2, 8; 801), configured to produce a first reference output (Fig. 2, 8; output of 801) having a first temperature dependent (PTAT vs. CTAT) non-linear component (Fig. 2, 8; since 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804); and a non-linearity compensation module (Fig. 2, 8; 802, 803), configured to generate a second reference output having (output of 802, 803, received by 805) a second temperature dependent (CTAT vs. PTAT) non-linear component (using BJT Q1, Q2); wherein the reference generation module (Fig. 2, 8; 801) and the non-linearity compensation modules (Fig. 2, 8; 802, 803) are coupled together such that the first (Fig. 2, 8; output of 801) and second (output of 802, 803, received by 805) reference outputs (col. 718-col. 8 L3, col. 4 L18-col. 5 L35) generate the circuit reference output (Fig. 2, 8; Vref), and such that the second temperature dependent non-linear component (using BJT Q1, Q2) at least partially compensates (805, 806; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) for the first non-linear component (Fig. 2, 8; since 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804).
	However, Mouret et al. fails to teach “a non-linearity compensation module including a delta base-emitter voltage generator configured to generate a delta base-emitter voltage as a second reference output having a second temperature dependent non-linear component, wherein the delta base-emitter voltage generator is configured to receive a proportional to absolute temperature, PTAT, current and a zero change to absolute temperature, ZTAT, current; wherein the base-emitter voltage generator of the reference generation module and the delta base-emitter voltage of the non-linearity compensation module are coupled together such that the first and second reference outputs generate the circuit reference output, and such that the delta base-emitter voltage provides the PTAT current to the base-emitter voltage generator and the second temperature dependent non-linear component at least partially compensates for the first non-linear component”.
	Claims 2-3, 11, 14 are depending from claim 1. 
Regarding claim 12, Mouret et al. (US Pat 10890935, NOTE- Reference filing date is from 02/22/2019, which has a foreign Pat EP 19305073 dated from 01/21/2019. Where both date priors to Applicant’s priority date, which is 12/02/2019) teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) a circuit for producing an output (Fig. 2, 8; Vref) which is complimentary to absolute temperature (final Vref is summation of PTAT+CTAT using 806, where PTAT is complimentary of CTAT), the circuit comprising: a base-emitter voltage generator (Fig. 2, 8; 801), configured to generate a voltage which complimentary to absolute temperature, Vctat (Fig. 2, 8; since 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, which is coupled to node 803 between 1st IPTAT circuit 802 and 2nd ICTAT circuit 804; where 801 output coupled to node 803 can be either of the temp, i.e. CTAT, which is complementary of PTAT) , and which include a first non-linear component (switch Q3 is a BJT having base-emitter voltage): one or more delta base-emitter voltage generator cells (Fig. 2, 8; 802, 803), coupled to the base-emitter voltage generator (Fig. 2, 8; 801), and arranged to compensate for the first non-linear component (switch Q3 is a BJT having base-emitter voltage), each cell configured to generate a delta base-emitter voltage having a further non-linear component (using BJT Q1, Q2).
However, Mouret et al. fails to teach “wherein the one or more delta base-emitter voltage generator cells each receive a proportional to absolute temperature PTAT, current and a zero change to absolute temperature, ZTAT, current, and at least one of the one or more delta base-emitter voltage generator cells provide the PTAT current to the base-emitter voltage generator”.
Claim 13 is depending from claim 12. 
Regarding claim 15, Mouret et al. (US Pat 10890935, NOTE- Reference filing date is from 02/22/2019, which has a foreign Pat EP 19305073 dated from 01/21/2019. Where both date priors to Applicant’s priority date, which is 12/02/2019) teaches (Fig. 1-9; col. 718-col. 8 L3, col. 4 L18-col. 5 L35) a method of compensating for non-linearity in a temperature dependent voltage reference (Fig. 2, 8; Vref is summation of PTAT+CTAT using 806, where PTAT is complimentary of CTAT)), the method comprising: generating a first temperature dependent voltage reference (Fig. 2, 8; 801- 801’s switch Q3 is a BJT, thus understood to generate Vbe voltage, st IPTAT circuit 802 and 2nd ICTAT circuit 804; where 801 output coupled to node 803 can be either of the temp, i.e. CTAT, which is complementary of PTAT ) having a first non-linear component (switch Q3 is a BJT having base-emitter voltage); generating one or more further voltage references (Fig. 2, 8; 802, 803), each having a further non-linear component (using BJT Q1, Q2); combining the first temperature dependent voltage reference (output of 801) with the one or more further voltage references (output of 802, 803) in order to produce a temperature dependent output voltage reference (Vref)  in which the first non-linear component (Q3) is at least partially compensated.
However, Mouret et al. fail to teach “generating one or more further voltage references, each having a further non-linear component and configured to receive a proportional to absolute temperature, PTAT, current and a zero change to absolute temperature, ZTAT, current; combining the first temperature dependent voltage reference with the one or more further voltage references in order provide the PTAT current to the first temperature dependent voltage reference and to produce a temperature dependent output voltage reference in which the first non-linear component is at least partially compensated by the one or more further voltage references”.
	Claims 16-19 are depending from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THIENVU TRAN can be reached (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        01/18/2022


	/THIENVU V TRAN/                                                       Supervisory Patent Examiner, Art Unit 2839